—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered May 20, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
After unlawfully entering a private home owned by an acquaintance and taking 23 bottles of liquor, defendant pleaded guilty to burglary in the third degree in full satisfaction of a two-count superior court information and various other unrelated charges. Defendant was sentenced to a prison term of IV2 to 4V2 years. He now argues that County Court abused its discretion in refusing his request to be adjudicated a youthful offender. We disagree. Given the serious nature of the crime, defendant’s apparent lack of remorse and his disrespect for the law and authority as evidenced by the fact that the instant offense was committed while he was awaiting sentencing on another conviction for which he received youthful offender treatment, we cannot say that County Court abused its discretion in denying him youthful offender status in this case {see, CPL 720.20 [1]). Furthermore, we do not find that the sentence, which is within the statutory requirements, is harsh or excessive and decline to disturb it {see, CPL 470.15 [6] [b]).
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.